                Case 19-11175-LSS        Doc 8     Filed 05/31/19     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         OF THE DISTRICT OF DELAWARE

In re:                                       )       Chapter 7
                                             )
The Closet Organizer, Inc.,                  )       Case No. 19-11175 (LSS)
                                             )
                      Debtor.                )

         NOTICE OF APPEARANCE AND REQUEST FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that Wilmington Savings Fund Society, FSB (“WSFS”) hereby

appears by its counsel, Hogan McDaniel. Such counsel hereby enters its appearance pursuant to

section 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9010(b)

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); and counsel hereby

requests, pursuant to Bankruptcy Rules 2002, 3017 and 9007 and sections 342 and 1109(b) of the

Bankruptcy Code, that copies of all notices and pleadings given or filed in the above-captioned

case be given and served upon the following persons at the following address, telephone and

telecopy numbers:

                                 Garvan F. McDaniel, Esquire
                                       HOGAN♦MCDANIEL
                                Email: gfmcdaniel@dkhogan.com
                                    1311 Delaware Avenue
                                    Wilmington, DE 19806
                                  Telephone: (302) 656-7540
                                   Telecopy: (302) 656-7599

         PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing request includes not only the notices and papers referred to in the

Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes,

without limitation, any notice, application, complaint, demand, motion, petition, pleading or

request, whether formal or informal, written or oral, and whether transmitted or conveyed by

mail, delivery, telephone, telegraph, telex or otherwise filed or made with regard to the above-
                Case 19-11175-LSS         Doc 8     Filed 05/31/19      Page 2 of 2



captioned case and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Notices and Papers shall not be deemed or construed to be a waiver of WSFS’s rights (i) to have

final orders in non-core matters entered only after de novo review by a District Judge, (ii) to trial

by jury in any proceeding so triable in these cases or in any case, controversy, or proceeding

related to these cases, (iii) to have the District Court withdraw the reference in any matter subject

to mandatory or discretionary withdrawal, or (iv) of any other rights, claims, actions, set-offs, or

recoupments to which WSFS is or may be entitled, in law or in equity, all of which rights,

claims, actions, defenses, set-offs, and recoupments WSFS expressly reserves.


 Dated: May 31, 2019                               /s/ Garvan F. McDaniel
                                                   Garvan F. McDaniel (#4167)
                                                   HOGAN♦MCDANIEL
                                                   1311 Delaware Avenue
                                                   Wilmington, DE 19806
                                                   Telephone: 302-656-7540
                                                   Facsimile: 302-656-7599

                                                   Attorney for WSFS
